362 S.W.3d 490 (2012)
Carlena ROEBUCK, Appellant,
v.
PROGRESSIVE NORTHWESTERN INSURANCE COMPANY, Respondent.
No. ED 97322.
Missouri Court of Appeals, Eastern District, Division One.
March 20, 2012.
Andrew B. Klein, St. Louis, MO, for appellant.
Daniel E. Wilke, St. Louis, MO, for respondent.
Before CLIFFORD H. AHRENS, P.J., ROY L. RICHTER, J., and GARY M. GAERTNER, Jr., J.

ORDER
PER CURIAM.
Carlena Roebuck (Roebuck) appeals the trial court's summary judgment in favor of Progressive Northwestern Insurance Company (Progressive) on Roebuck's claim for underinsured motorist coverage.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The trial court's decision is affirmed in accordance with Rule 84.16(b).